         Case 6:19-cv-06663-FPG Document 21 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTONIO ORTIZ, JR.,
                                              Petitioner,
                                                                     Case # 19-CV-6663-FPG
v.                                                                   DECISION AND ORDER


MARK ROYCE,

                                              Respondent.


       Pursuant to 28 U.S.C. § 2254, pro se Petitioner Antonio Ortiz, Jr. brings this habeas petition

to challenge his state-court conviction for murder in the second degree.               ECF No. 1.

Acknowledging that he has filed a so-called “mixed” petition—consisting of both exhausted and

unexhausted claims—Petitioner requested a stay of these proceedings so that he could fully litigate

the pending unexhausted claims in state court. ECF No. 1 at 11-12, 14-15; ECF No. 16 at 1. On

August 24, 2020, the Court denied Petitioner’s stay request and gave him two options: he could

“have the Court dismiss his entire petition without prejudice” or “withdraw his unexhausted claims

and proceed with his exhausted claims.” ECF No. 19 at 6.

       Petitioner duly filed his responsive submission. ECF No. 20. He elects to have his petition

dismissed without prejudice, id. at 2, but he also asks the Court to reconsider its prior decision.

Before dismissing the petition, the Court will briefly address Petitioner’s arguments.

       First, Petitioner argues that his ignorance of the law and limited English proficiency

constitute good cause for his failure to exhaust his state remedies. See id. at 1; see also Terraine

v. Lee, No. 15-CV-5354, 2016 WL 160722, at *2 (E.D.N.Y. Jan. 13, 2016) (“A court may only

issue a stay” when, among other things, “there is good cause for the petitioner’s failure to exhaust

the unexhausted claims in state court before bringing a federal habeas petition.”). In its prior



                                                 1
          Case 6:19-cv-06663-FPG Document 21 Filed 09/23/20 Page 2 of 3




decision, the Court concluded that “Petitioner’s ignorance of the law and his corresponding need

for legal assistance . . . does not support a finding of good cause.” ECF No. 19 at 5. The Court

reaffirms that conclusion now. Indeed, contrary to Petitioner’s argument, this is not a novel issue:

courts routinely hold that a petitioner’s “pro se status and inexperience with the law are insufficient

to establish good cause.” Simpson v. Yelich, No. 18-CV-417, 2018 WL 4153928, at *4 (N.D.N.Y.

Aug. 30, 2018) (collecting cases); see also Viesca v. Grounds, No. 13-CV-651, 2013 WL 6504733,

at *5 (C.D. Cal. Dec. 11, 2013) (collecting cases and rejecting argument that petitioner’s language

deficiencies, limited education, and need for “jailhouse” legal assistance established good cause).

       Second, Petitioner notes that a state court has recently ordered a hearing on his unexhausted

state claim. ECF No. 20 at 2. He writes, “Your Honor should consider, if Petitioner’s [state

collateral attack] is granted, then this habeas corpus becomes moot. But if it is denied, it will save

Petitioner money[] he does not have for copies and mail and time, in that Petitioner does not risk

the chance that the limitations period expires.” Id.

       The Court recognizes there may be efficiencies to staying the petition, and that, upon the

completion of state proceedings, Petitioner only has a short time to refile his petition before the

one-year statute of limitations expires. See ECF No. 19 at 6 n.2 (noting that “nearly one year

elapsed between the expiration of direct review (March 28, 2018) and the filing of Petitioner’s

coram nobis motion (March 11, 2019)”). Nevertheless, the Court remains unpersuaded that

Petitioner has established the good cause necessary to stay the petition. The limitations period has

nearly expired only because Petitioner waited almost one year before filing his coram nobis

motion. Furthermore, because Petitioner has prosecuted his petition in a reasonable, competent,

and intelligent manner, the Court is not overly concerned that Petitioner will miss the deadline.

Even if Petitioner has relied on assistance to do so, his submissions reveal an understanding of the



                                                  2
          Case 6:19-cv-06663-FPG Document 21 Filed 09/23/20 Page 3 of 3




relevant issues and of the need to refile the petition in a timely manner once state proceedings

terminate.

                                        CONCLUSION

        Accordingly, the Court declines to reconsider its prior decision. Pursuant to Petitioner’s

election, the petition is DISMISSED WITHOUT PREJUDICE. The Clerk of Court shall close the

case.

        IT IS SO ORDERED.

Dated: September 22, 2020
       Rochester, New York
                                                    ______________________________________
                                                    HON. FRANK P. GERACI, JR.
                                                    Chief Judge
                                                    United States District Court




                                                3
